                                       UNITED STATES DISTRICT COURT
                                        DISTRICT OF MONTANA .MISSOULA DNISION                                             JUN l
                                                                                                                                   4 2019
 UNITED STATES OF AMERICA                                                         JUDGMENT IN A CRI~4.Jt; fASlt'
                                                                                                                        MStrict Or MCourts
                                                                                                                         tssou1a o •o_ ntana
 v.                                                                                                                                 ,v,sion
                                                                                  Case Number: CR 18-58-M-DWM-1
 JOHNDAR RAYMOND BARNES                                                           USM Number: 17478-046
                                                                                  Andrew J. Nelson
                                                                                  Defendant' s Attorney


THE DEFENDANT:
 IZI   pleaded guilty to count(s)                              3 4. 5, 6, 7
       pleaded nolo contendere to count(s) which was
 •     accepted by the court
       was found guilty on count(s) after a plea of not
 •     1miltv

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                      Offense Ended              Count
 I 8:2252A.F - Receipt Of Child Pornography With Forfeiture Allegation                                    05/ 11/2018                3
 18:2252A.F - Receipt Of Child Pornography With Forfeiture Allegation                                     05/ 18/2018                4
 18:2252A.F - Receipt Of Child Pornography With Forfeiture Allegation                                     06/ 14/2018                5
 I 8:2252A.F - Receipt Of Child Pornography With Forfeiture Allegation                                    07/21/2018                 6
 18:2252A.F - Receipt Of Child Pornography With Forfeiture Allegation                                     08/ 10/2018                7

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

 D     The defendant has been found not guilty on count(s)
 IZI   Count(s) 1 and 2       D is IZI    are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.


                                                                    June 14 2019




                                                                    Signature of'fudge

                                                                    Donald~- Moll y, District Judge
                                                                    United States Dis ict Court
                                                                    Name and Title of.



                                                                    D~
 AO 2458 (Rev. TXN 2/18) Judgment in a Criminal Case                                                                               Judgment -- Page 2 of 7


DEFENDANT:                 JOHNDAR RAYMOND BARNES
CASE NUMBER:                CR 18-58-M-DWM-1

                                                       IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

5 years on each count of conviction, to run concurrently.

 ~     The court makes the following recommendations to the Bureau of Prisons:

That defendant be incarcerated at FCI Seagoville, FCI Englewood, or FCI Tucson and that defendant participate in the
residential sex offender treatment program at the facility to which he is designated.

 ~     The defendant is remanded to the custody of the United States Marshal.
 0     The defendant shall surrender to the United States Marshal for this district:


          D     at                                  D       a.m.     D      p.m.         on

          D     as notified by the United States Marshal.

 0     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          0     before 2 p.m. on
          D     as notified by the United States Marshal.
          D     as notified by the Probation or Pretrial Services Office.



                                                              RETURN
I have executed this judgment as follows:


        Defendant delivered on _ _ _ _ _ _ _ _ _ _ _ to


at _ _ _ _ _ _ _ _ _ _ _ __ , with a certified copy of this judgment.




                                                                      UNITED STATES MARSHAL

                                                                      By:
                                                                      DEPU-""T=Y:-:-:-:UN,-.,=11=E=o--=s=T=-A-=T=E,:,-S-,-M.,....ARS--::-:--:-:H:-AL-:------------
 AO 2458 (Rev. TXN 2/18) Judgment in a Criminal Case                                                             Judgment -- Page 3 of7

DEFENDANT:                JOHNDAR RAYMOND BARNES
CASE NUMBER:               CR 18-58-M-DWM-l

                                                SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:

10 years on each count of conviction, to run concurrently.

                                            MANDATORY CONDITIONS

 1.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release
      from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
           O     The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                 substance abuse. ( check if applicable)
 4.   O    You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
           of restitution. (check if applicable)
 5.   ~    You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.   ~    You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
           seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
           you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.   O    You must participate in an approved program for domestic violence. (check if applicable)

          You must comply with the standard conditions that have been adopted by this court as well as with any additional
 conditions on the attached page.
 AO 2458 (Rev. TXN 2/18) Judgment in a Criminal Case                                                                Judgment -- Page 4 of7

DEFENDANT:                  JOHNDAR RAYMOND BARNES
CASE NUMBER:                CR 18-58-M-DWM-1

                                STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

 1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
 release from imprisonment, unJess the probation officer instructs you to report to a different probation office or within a different time
frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
 when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.
4. You must answer truth.fully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least l 0 days before the change. Ifnotifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware ofa change or expected change.
6 . You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work fuJl time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. Ifnotifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. Ifyou know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).
11 . You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a
written copy of this judgment containing these conditions. I understand additional information regarding these
conditions is available at https://www.mtp.uscourts.gov/post-conviction-supervision.


 Defendant' s Signature                                                                            Date
 AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                                               Judgment -- Page 5 of 7

DEFENDANT:                   JOHNDAR RAYMOND BARNES
CASE NUMBER:                  CR 18-58-M-DWM-l

                                   SPECIAL CONDITIONS OF SUPERVISION
1.    The defendant shall have no contact with the victim(s) in the instant offense. The defendant shall not make any effort to contact
      the victim(s) or the family of the victim(s) by any means.
2.    The defendant shall not be allowed to do the following without prior written approval of United States Probation: knowingly
      reside in the home, residence, or be in the company of any chj]d under the age of 18, with the exception of his own children; go to
      or loiter within 100 yards of school yards, parks, playgrounds, arcades, or other places primarily used by children under the age of
       18.
3.    The defendant may own or possess only one device approved by the United States Probation Office that has access to online
      services. If that device is not a phone, the defendant may also possess one mobile phone that has no online capability or camera.
      The defendant shall notify the probation officer of the device(s) prior to initial use. The defendant shall not own, possess, or use
      any additional devices without the prior written approval of the probation officer. The defendant's approved devices shall be
      capable of being monitored and compatible with monitoring hardware, software, or other technology approved by the probation
      office. The defendant shall allow the probation officer to make unannounced examinations of all computer, hardware, and
      software, which may include the retrieval and copying of all data from the defendant's computer. The defendant shall allow the
      probation officer to install software to restrict the defendant's computer access or to monitor the defendant's computer access.
      The defendant shall pay the cost of monitoring, depending upon his ability to pay, as directed by the United States Probation
      Office. The defendant shall not use any computer device to access sexually explicit materials as defined in these conditions nor to
      contact minors or gather information about a minor. The defendant shall not possess encryption or steganography software. The
      defendant shall provide records of all passwords, internet service, and user identifications (both past and present) to the probation
      officer and immediately report changes. "Immediately" means within three hours of the change. The defendant shall sign
      releases to allow the probation officer to access phone, wireless, Internet, and utility records.
4.    The defendant shall submit his person, and any property, residence, place of employment, vehicle, papers, computers (as defined
      in 18 U.S.C. § 1030(e)(l)), other electronic communications or data storage devices or media, to which the defendant has access,
      to a search at a reasonable time and in a reasonable manner, with or without a warrant, by the United States Probation Office, or
      by any law enforcement officers upon the express direction of the United States Probation Office, if there is a reasonable
      suspicion concerning a violation of a condition of supervision or unlawful conduct by the defendant. Failure to submit to search
      may be grounds for revocation. The defendant shall warn any other occupants, adults and mmors, that the premises may be
      subject to searches pursuant to this condition. The defendant shall allow seizure of suspected contraband for further exammation.
5.    The defendant shall consent to third-party disclosure to any employer or potential employer concerning any computer-related
      restrictions that are imposed, unless excused in writing by the probation officer.
6.    The defendant shall comply with Sexual Offender Registration requirements for convicted offenders in any state in which the
      defendant resides.
7.    The defendant shall enter and successfully complete a sex offender treatment program. The defendant is to enter a program
      designated by, and remain in the program until released by, the United States Probation Office. The defendant is to pay all or part
      of the costs of treatment, depending upon his ability to pay, as directed by United States Probation Office.
8.    The defendant shall submit to not more than six polygraph examinations per year as directed by United States Probation to assist
      in treatment, planning, and case monitoring. The defendant maintains the Fifth Amendment rights during polygraph examinations
      and may refuse to answer any incriminating questions. The defendant is to pay all or part of the cost of the examinations,
      depending upon his ability to pay, as directed by United States Probation Office.
9.    The defendant shall not knowingly acquire, possess or view ( 1) any materials with depictions of sexually explicit conduct
      involving children, as defined by 18 U.S.C. § 2256(2), and (2) any materials with depictions of sexually explicit conduct
      involving adults, defined as explicit sexually stimulating depictions of adult sexual conduct that are deemed inappropriate by the
      supervising probation officer. The defendant shall not knowingly patronize any place where sexually explicit material or
      entertainment is the primary item of sale, such as adult bookstores, clubs, or Internet sites. The defendant shall not utilize 900 or
      adult telephone numbers or any other sex-related numbers, or on-line chat rooms that are devoted to the discussion or exchange of
      sexually explicit materials as defined above.
10.   The defendant shall refrain from excessive use of alcohol. Excessive use of alcohol is defined by the Court as .06 BAC or above.
11.   The defendant shall consent to third-party disclosure to any employer or potential employer concerning the counts of conviction
      for which he has been sentenced today.
 AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                                                      Judgment -- Page 6 of 7

DEFENDANT:                    JOHNDAR RAYMOND BARNES
CASE NUMBER:                   CR 18-58-M-DWM-1

                                         CRIMINAL MONETARY PENALTIES
     The defendant must a the total criminal monet    enalties under the schedule of a                      ents on Sheet 7.
                                   Assessment      JVTA Assessment*                                           Fine                   Restitution
 TOTALS                                 $500.00                                                               $.00                      $822.80


            •               The determination of restitution is deferred until
                            (A0245C) will be entered after such determination.
                                                                                 An A mended Judgment in a Criminal Case

                            The defendant must make restitution (including community restitution) to the following payees in the
                            amount listed below.

         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment However, pursuant to 18 U.S.C.
         § 3664(i), all nonfederal victims must be paid before the United States is paid.

Restitution of$822.80 to:

         A.A.
         C/O AMBER BERENTSEN
         SEELEY LAKE, MT

 D      Restitution amount ordered pursuant to plea agreement $
 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
        the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
        subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
 C8:I   The court determined that the defendant does not have the ability to pay interest and it is ordered that:
        C8J the interest requirement is waived for the        D fine                            ~      restitution.
        D       the interest requirement for the                •     fine                            •     restitution is modified as follows:

• Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
•• Findings for the total amount oflosses are required under Chapters 109A, 110, I JOA, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
 AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                                                           Judgment -- Page 7 of 7

DEFENDANT:                     JOHNDAR RAYMOND BARNES
CASE NUMBER:                   CR 18-58-M-DWM-l

                                                   SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A      !ZI   Lump sum payments of$ 500.00 due immediately, balance due

        •     not later than                                      , or

        !ZI   in accordance with           0       C,         0          D,      •      E,or         IZI    Fbelow; or

 B      D     Payment to begin immediately (may be combined with                 D      C,           •      D,or               D      F below); or

 C      D     Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of$ _ _ _ _ _ over a period of
              _ _ _ _ _ _ (e.g. , months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment;
              or

 D      D     Payment in equal 20 (e.g., weekly, monthly, quarterly) installments of$ _ _ _ _ _ over a period of
              _ _ _ _ _ _ (e.g., months or years), to commence _ _ __                        (e.g., 30 or 60 days) after release from
              imprisonment to a term of supervision; or

 E      D     Payment during the term of supervised release will commence within _ _ _ _ _ _ (e.g., 30 or 60 days) after release
              from imprisonment. The court will set the payment plan based on an assessment of the defendant' s ability to pay at that
              time; or

 F      IZI   Special instructions regarding the payment of criminal monetary penalties:
              The $500 special assessment is due immediately. If not paid immediately criminal monetary penalty payments
              are due during imprisonment at the rate of not less than $25.00 per quarter, and payment shall be through the
              Bureau of Prisons Inmate Financial Responsibility Program. Criminal monetary payments shall be made to the
              Clerk, United States District Court, P.O. Box 8537, Missoula, MT 59807.

              Following incarceration, the defendant shall pay restitution in the total amount of $822.80 at a rate of not less
              than $50 per month or as otherwise directed by the United States Probation Office.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shaU receive credit for all payments previously made toward any criminal monetary penalties imposed.

 D      Joint and Several
        See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and
        Several Amount, and corresponding payee, if appropriate.

        D Defendant shall receive credit on his restitution obligation for recovery from other defendants who contributed to the same
        loss that gave rise to defendant's restitution obligation.
 D      The defendant shall pay the cost of prosecution.
 D      The defendant shall pay the following court cost(s):
 D      The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
